United States Court of Appeals
              for the district of columbia circuit
                                

No. 97-3072                                  September Term, 1997

United States of America, Appellee                     96cr00193-01

              v.

Sun-Diamond Growers of California, Appellant


     Before: Williams, Henderson and Tatel, Circuit Judges.

                          O  R  D  E  R

     It is ORDERED by the Court that the opinion of March 20, 1998 be amended as follows:

     Page 11, line 9, before "Umans," insert a footnote 5 as follows and renumber the rest of
the footnotes.

     5.  The independent counsel's briefs made no mention of Standefer, but in a petition for
     rehearing he notes that the Supreme Court, in affirming the judgment on other grounds,
     Standefer v. United States, 447 U.S. 10 (1980), said in a footnote that "the instructions
     to the jury on criminal intent" were "correct."  Id.  at 14 n. 8.  Standefer's briefs in the
     Supreme Court and the Third Circuit's unpublished panel opinion, United States v.
     Standefer, 1979 WL 4863 (3d Cir. 1979), however, make clear that the defendant's
     challenge was to the absence of a quid pro quo requirement, and to the trial court's
     refusal to instruct the jury that the defendant's gifts to an I.R.S. agent had not in fact
     resulted in the favorable audit sought by the donor.  Id. at *4-8.  In any event, the
     instructions in Standefer, reprinted in relevant part in the Third Circuit's panel opinion, id.
     at *5, *6, were far narrower than the charge in this case, repeatedly emphasizing the
     requirement that the gifts be given for or because of tax audits performed by the donee.


FOR THE COURT:
Mark J. Langer, Clerk

BY:

Deputy Clerk
Filed on July 17, 1998